       Case 2:19-cv-01643-HB Document 85 Filed 10/29/20 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRIS JUDAY, et al.                  :       CIVIL ACTION
                                     :
             v.                      :
                                     :
MARK T. SADAKA, et al.               :       NO. 19-1643

                               MEMORANDUM

Bartle, J.                                         October 29, 2020

          Plaintiffs Chris and Pat Juday (“the Judays”) sue

their former attorneys in this legal malpractice action arising

out of the late filing of their underlying lawsuit, Juday, et

al. v. Merck & Co., et al., Civil Action No. 16-1547 (E.D. Pa.).

          Now before the court is the motion of defendants Marc

J. Bern & Partners LLP (formerly known as Bern Cappelli LLP),

Joseph J. Cappelli, Esquire, and Thomas J. Joyce, III, Esquire

(“the Bern defendants”) for summary judgment under Rule 56 of

the Federal Rules of Civil Procedure on the ground that the

undisputed facts demonstrate that the Judays cannot make out a

claim of legal malpractice against them.1       Rule 56 provides for

the grant of summary judgment “if the movant shows that there is




1.    The other defendant attorneys and law firms sued in this
action are: Mark T. Sadaka, Esquire; Sadaka Associates, LLC;
Andrew W. Knox, Esquire; Michael S. Katz, Esquire; and Lopez
McHugh LLP. The court has denied the separate motion of
defendants Mark T. Sadaka and Sadaka Associates, LLC for summary
judgment.
       Case 2:19-cv-01643-HB Document 85 Filed 10/29/20 Page 2 of 9



no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”

            Plaintiffs oppose this motion and have filed an

accompanying motion to defer judgment or dismiss the Bern

defendants’ motion for summary judgment pursuant to Rule 56(d)

of the Federal Rules of Civil Procedure.

                                   I.

            As set forth in more detail in the previous decisions

of this court regarding the Judays’ claim against Merck and

subsequent claim against their attorneys,2 the following facts

are undisputed.   In the underlying action, Chris Juday alleged

that he had suffered personal injuries caused by Merck’s drug

Zostavax, which is designed to prevent shingles.         His wife, Pat

Juday, sued for loss of consortium.       Chris Juday received the

Zostavax vaccination on March 2, 2014 in Indiana, and within a

few days he experienced a rash that looked like chicken pox and

had a cough as well as a lingering fever.        He attributed his

symptoms at that early point to the vaccine and so advised his

employer.    It was clear Chris Juday had information by at least

March 13, 2014 that there was a reasonable probability that the

Zostavax vaccine was a source of his injuries.




2.   See Juday v. Sadaka, Civil Action No. 19-1643, 2019 WL
4139089 (E.D. Pa. Aug. 30, 2019); Juday v. Merck & Co., Civil
Action No. 16-1547, 2017 WL 1374527 (E.D. Pa. April 17, 2017).
                                   -2-
         Case 2:19-cv-01643-HB Document 85 Filed 10/29/20 Page 3 of 9



            However, the complaint in the underlying action was

not filed until April 5, 2016.        At the time, the Judays were

represented by the Sadaka defendants.         Joseph Cappelli did not

enter his appearance on behalf of the Judays until July 7, 2016

and Thomas Joyce did not do so until December 5, 2016.            The Bern

defendants appeared on behalf of the Judays on request of Mark

Sadaka.    They were not involved in drafting or filing the

complaint.    The Bern defendants represented the Judays at their

depositions taken by Merck, as well as at Merck’s deposition of

Andrea Compton, the nurse practitioner who saw Chris Juday for

his injuries.3     The Bern defendants also filed opposing briefs

and argued against Merck’s motion for summary judgment on the

statute of limitations.

            On April 17, 2017, this court granted summary judgment

in favor of Merck on the ground that the action was barred under

both the Pennsylvania and Indiana two-year statutes of

limitations.     Juday v. Merck & Co., Civil Action No. 16-1547,

2017 WL 1374527 (E.D. Pa. April 17, 2017).          The Court of Appeals

affirmed.    Juday v. Merck & Co., 730 F. App’x 107 (3d Cir.

2018).




3.   The Bern defendants also represented the Judays at the
depositions of Tracey Ikerd, M.D. and Jon Van Scyoc, M.D. taken
by Merck in the underlying matter.
                                     -3-
       Case 2:19-cv-01643-HB Document 85 Filed 10/29/20 Page 4 of 9



          The Judays filed the present action on April 16, 2019

against the various attorneys and law firms, including the Bern

defendants, who had represented them in the underlying matter.

The Judays bring a claim for legal malpractice based on the

attorneys’ late filing of the complaint and alleged failure to

take appropriate discovery to provide a basis for the tolling of

the statute of limitations in opposition to Merck’s motion for

summary judgment.4

          As noted above, the Bern defendants, unlike the Sadaka

defendants, were not involved in filing the complaint in the

underlying matter.    Indeed, they did not enter appearances until

months after the complaint was filed.       The Judays concede that

the Bern defendants did not play a role in the untimeliness of

the underlying complaint.     Instead the Judays argue that the

Bern defendants were deficient in conducting discovery and

arguing in opposition to Merck’s motion for summary judgment on

the issue of tolling of the statute of limitations.

Specifically, the Judays fault the Bern defendants for not

obtaining discovery from Merck concerning what it knew and told

medical providers about the medical causation between Zostavax




4.   The complaint also included a count for legal malpractice
sounding in contract and unjust enrichment, both of which this
court dismissed on August 30, 2019 following a motion of the
Bern defendants to dismiss. The remaining count is for legal
malpractice sounding in tort against all defendants.
                                   -4-
         Case 2:19-cv-01643-HB Document 85 Filed 10/29/20 Page 5 of 9



and chicken pox.     The Bern defendants counter that there is no

evidence that would have allowed for the tolling of the statute

of limitations in the underlying case.

            This court ordered in its September 19, 2019

scheduling order in this case that all fact discovery related to

defendants’ acts and omissions related to the underlying case

proceed and conclude by February 28, 2020.          The deadline for

this phase of discovery was later extended in subsequent

scheduling orders.      During this period, further discovery was

taken, including the deposition of Pat Juday on May 5, 2020.            In

that deposition, Pat Juday testified that the Judays knew that

they needed to file a claim against Merck and that they had to

do so by March 2016 because they had two years from the date of

the injury.     She stated that she had several conversations with

the Sadaka firm in early 2016 that time to file was running

short.    She further testified that the Judays diligently pursued

this litigation once it became clear Chris Juday was not getting

better.

            In March 2014, not long after Chris Juday was

vaccinated with Zostavax, Pat Juday had a conversation with

Andrea Compton, the nurse practitioner who had seen Chris Juday

for his injuries, about the possibility that Zostavax was the

cause of Chris Juday’s symptoms.        Ms. Compton testified at her

January 24, 2017 deposition in the underlying matter that one of

                                     -5-
        Case 2:19-cv-01643-HB Document 85 Filed 10/29/20 Page 6 of 9



her nurses contacted Merck about the Zostavax vaccine and Chris

Juday’s illness.

           Pat Juday, in her May 2020 deposition, testified that

Ms. Compton told her that Merck had no recorded cases of chicken

pox from the vaccine.     Ms. Juday unequivocally stated that there

was nothing that Andrea Compton or Merck said that caused her or

her husband to delay the filing of the lawsuit.          She explained

that any delay was not due to any lack of information linking

chicken pox to Zostavax that prevented them from pursuing the

suit.

                                    II.

           Under Pennsylvania law, the discovery rule or the

doctrine of fraudulent concealment may toll the running of the

statute of limitations.      See Fine v. Checcio, 870 A.2d 850 (Pa.

2005); see also Ciccarelli v. Carey Canadian Mines, Ltd., 757

F.2d 548 (3d Cir. 1985).      As previously found in the opinion of

this court in the underlying matter, the discovery rule is not

applicable since the undisputed facts show that the Judays had

at least an “unrebutted suspicion” of Chris Juday’s injuries

from the Zostavax vaccine by March 13, 2014.         See Juday v. Merck

& Co., Civil Action No. 16-1547, 2017 WL 1374527, at *5 (E.D.

Pa. April 17, 2017).

           The doctrine of fraudulent concealment estops a

defendant from invoking the statute of limitations when the

                                    -6-
      Case 2:19-cv-01643-HB Document 85 Filed 10/29/20 Page 7 of 9



defendant “through fraud or concealment . . . causes the

plaintiff to relax his vigilance or deviate from his right of

inquiry into the facts.”    Fine, 870 A.2d at 860.      Fraud can be

“in the broadest sense, which includes an unintentional

deception.”    Id.   However, there must be an affirmative action

on the part of a defendant to induce the plaintiff to delay

filing suit in order to toll the running of the statute of

limitations.   Ciccarelli, 757 F.2d at 556.      The burden is on the

plaintiff to prove this doctrine by clear and convincing

evidence.   Fine, 870 A.2d at 860.

            There is nothing in the record to show any fraud or

deception on the part of Merck that it affirmatively misled or

acted to induce the Judays to delay filing the underlying

action.   It is irrelevant for preset purposes what Merck knew or

said about the causation between Zostavax and chicken pox.           For

fraudulent concealment to toll the statute of limitations, it is

essential that the Judays relied upon a deception by Merck.           Pat

Juday testified that there was none.

            As it turned out, since no fraudulent or deceptive

concealment occurred on the part of Merck in the underlying

action, there was nothing more for the Bern defendants to have

discovered and argued in opposition to summary judgment.         Thus,

there is no fact in the record to support a legal malpractice



                                  -7-
         Case 2:19-cv-01643-HB Document 85 Filed 10/29/20 Page 8 of 9



claim against the Bern defendants.5        Accordingly, this court will

grant the motion of the Bern defendants for summary judgment.

                                    III.

            Plaintiff has filed a motion to defer judgment on this

motion pursuant to Rule 56(d) of the Federal Rules of Civil

Procedure.    Rule 56(d) provides that a nonmovant must show “by

affidavit or declaration that, for specified reasons, it cannot

present facts essential to justify its opposition.”            The court

may then defer considering the motion, deny the motion, allow

time for further discovery, or issue any other appropriate

order.    Fed. R. Civ. P. 56(d).

            The party that claims further discovery is needed must

include in its affidavit “what particular information is sought;

how, if uncovered, it would preclude summary judgment; and why

it has not previously been obtained.”         Dowling v. City of

Phila., 855 F.2d 136, 139-40 (3d Cir. 1988).          The court should

consider the procedural history of the case to decide whether

the nonmovant has had adequate opportunity to obtain discovery.

Id. at 138-39.     “If discovery is incomplete in any way material

to a pending summary judgment motion, a district court is



5.   The three basic elements of a legal malpractice action are:
(1) employment of the attorney or other basis for a duty; (2)
the failure of the attorney to exercise ordinary skill and
knowledge; and (3) that such negligence was the proximate cause
of damage to the plaintiff. See Kituskie v. Corbman, 714 A.2d
1027, 1029 (Pa. 1998).
                                     -8-
      Case 2:19-cv-01643-HB Document 85 Filed 10/29/20 Page 9 of 9



justified in not granting the motion.”      Doe v. Abington Friends

Sch., 480 F.3d 252, 257 (3d Cir. 2007).

         The Judays submit a declaration by their attorney in

the present action pursuant to Rule 56(d) which states that

further discovery is needed to show liability in the underlying

action and that expert reports and testimony are necessary to

address the standard of care for the legal malpractice claim.

This declaration, however, does not include any further

discovery or information that is needed to determine whether

there was fraudulent concealment on the part of Merck that the

Bern defendants failed to discover and argue in opposition to

the running of the statute of limitations.

         No further fact discovery or expert opinion can undo

the controlling fact that nothing on the part of Merck caused

the Judays to relax their vigilance or delay filing the

complaint.   Since there was no fraudulent concealment, no

further action on the part of the Bern defendants could have

been undertaken to establish tolling so as to defeat Merck’s

motion for summary judgment.     Consequently, the motion of the

Judays to defer judgment or dismiss the motion of the Bern

defendants for summary judgment under Rule 56(d) is without

merit and will be denied.




                                  -9-
